Citation Nr: 0408168	
Decision Date: 03/30/04    Archive Date: 04/02/04

DOCKET NO.  02-15 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1947 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In light of the fact that the veteran contested the initial 
evaluation of his disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran testified before a Travel Board in November 2003 
before the undersigned Veterans Law Judge (VLJ), who is 
designated by the Chairman of The Board to conduct hearings 
pursuant to 38 U.S.C.A. § 7102 (West 2002).  A transcript of 
the hearing testimony has been associated with the claims 
file.


FINDINGS OF FACT

1.  The veteran's hemorrhoidectomy residuals manifest with 
sharp pain and intermittent bleeding, a second degree 
internal hemorrhoid, a rectum skin tag at two o'clock, 
tenderness along three to nine o'clock.

2.  Large or thrombotic hemorrhoids, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences, 
has not been more nearly approximated.

3.  Persistent bleeding with secondary anemia or fissures 
have not been clinically established.

4.  The veteran has some anal sphincter impairment secondary 
to hemorrhoid surgery.  He has almost daily fecal soiling but 
does not use a pad.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
the requirements for a 10 percent rating, but no more, for 
hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Codes 
(DCs) 7332, 7336 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA, imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

In a letter dated in March 2001 (letter), the RO provided the 
veteran notice of the provisions of the VCAA and VA's 
obligations thereunder, to include the duty to assist him 
with the development of his claim and how VA would meet that 
duty.  The letter informed the veteran what evidence was 
needed to support his claim for service connection.  As to 
who would obtain what part of the evidence needed, the letter 
informed the veteran that the RO had requested his service 
medical records, and that the RO would obtain any private 
treatment records identified by the veteran on the provided 
VA Forms 21-4142, provided the veteran completed, signed, and 
return the forms.  Thus, the RO informed the veteran that the 
RO would obtain all identified records, unless he opted to do 
so himself.

Further, after the veteran contested the evaluation of his 
hemorrhoidectomy residuals, the RO provided him another 
letter dated in July 2003, which informed him of the evidence 
needed to support a claim for an increased rating.  The July 
2003 letter detailed all the evidence already obtained and 
associated with the claim file and again provided him VA 
Forms 21-4142 for him to identify any additional records he 
desired obtained.

The Board finds that the letter and the July 2003 letter meet 
the notice requirements of the VCAA.  38 U.S.C.A. § 5103(a) 
(West 2002); Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(c)); 38 C.F.R. § 3.159(b)(1) 
(2003); Opinion Of The General Counsel 1-2004 (February 24, 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); see 
also Huston v. Principi, 17 Vet. App. 195 (2003).

As concerns the duty to assist, the RO obtained VA treatment 
records, private treatment records, and arranged for 
appropriate medical examinations.  All records obtained or 
generated have been associated with the claim file.  Neither 
the veteran or his representative has identified any 
additional information or record either desires obtained.  
Further, in a statement dated in August 2003, the veteran 
informed the RO that he had no further evidence to submit.  
Finally, at the Travel Board, the veteran informed the VLJ 
that VA had his permission to decide his appeal as soon as 
possible.  Transcript (T), p. 18.

The Board finds the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
38 C.F.R. § 3.159(c) (2003).

Factual background.

The veteran filed his initial claim in October 2000.  A 
November 2001 rating decision granted him service connection 
for his hemorrhoidectomy with a non-compensable evaluation.
A January 1995 treatment note entry in the veteran's private 
treatment records reflects the veteran had hemorrhoids and a 
fissure at the 12 o'clock position, and that he was scheduled 
for surgery in February 1995.

A February 1995 treatment note reflects a total colonoscopy, 
hemorrhoidectomy, sphincterotomy, and anoplasty, was 
performed for massive hemorrhoids and anal fissure at the 12 
o'clock position.  The three remaining notes in February 1995 
reflect the veteran's primary post-operative symptoms to have 
been pain, but he was healing very well.

An April 1995 note reflects the veteran as almost completely 
healed.  A May 1995 note reflects the veteran as having an 
episode of bleeding.  Proctoscopy showed essentially complete 
healing, except for a small area of extra mucosa at the 12 
o'clock position, which the veteran's provider destroyed with 
infrared.  A June 1995 note reflects the area at 12 o'clock 
as not healed.

A November 1997 private colonoscopy report by the veteran's 
provider reflects that the procedure revealed several sigmoid 
diverticula as well as two diverticula of the transverse 
colon at the anastomosis.  Otherwise, the examination was 
unremarkable.

An October 2002 private examination report by M.T.S., MD, 
received by the RO in November 2002, reflects that, due to 
intermittent bright red bleeding, the veteran had a 
colonoscopy in May 2002, which revealed some mild 
diverticulosis and small internal hemorrhoids.  His physical 
examination revealed a small external hemorrhoid with a small 
posterior anal fissure, and a left posterior-lateral second 
degree accessory internal hemorrhoid.  Dr. S opined that the 
fissure and moderate size second degree internal hemorrhoid 
are both potential sources of the veteran's bleeding.  Dr. S 
observed that he opted to treat with conservative measures.

Dr. S' January 2003 examination report reflects the veteran 
reported some intermittent bleeding two to three times a 
week, usually minor.  Physical examination revealed the 
veteran to still have a second degree internal hemorrhoid, 
primarily in the left posterior lateral aspect of the anal 
canal.  Dr. S described the posterior anal fissure as 
essentially healed with some scarring in the posterior 
midline secondary to the fissure having been present.  He 
observed that the second degree internal hemorrhoid and the 
site of the healed anal fissure are both potential sources 
for the bleeding, and may give the veteran trouble from time 
to time.  Dr. S prescribed continued conservative treatment 
of topical hydrocortisone cream for symptomatic bleeding and 
instructed the veteran to inform him if the bleeding became 
more profuse or changes in character.

The February 2003 VA medical examination report reflects the 
veteran reported he has intermittent bright red blood per 
rectum once to twice per week, chronic rectal pain, 
especially during stools, and he has daily fecal 
incontinence.  He denied any history of anemia and the use of 
underwear pads.  Physical examination revealed a skin tag at 
2 o'clock and tenderness along 3 to 9 o'clock.  No obvious 
fissures or stool in the vault noted.  His rectal tone was 
assessed as moderate.  The examiner entered an impression of 
external hemorrhoids and history of fissure, but no physical 
examination evidence of a current fissure.  The examiner 
noted blood work and made no entry or comment as to the 
existence of anemia.  The examiner also noted the veteran's 
most glaring symptom is almost daily fecal soilage of his 
underwear, which is secondary to his hemorrhoidectomy.  He 
noted the surgery left the veteran with only moderate 
sphincter tone.

The veteran testified at the Travel Board that his residuals 
have increased in severity since he received service 
connection.  He now soils his shorts at least once a week.  
His discomfort via sharp rectal pain is constant, but his 
medication provides some relief.  He has light bleeding every 
other week and heavy bleeding at least once a year.  T., pp. 
5-8.

Analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10, which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2003).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  In this 
case, the history of the veteran's disability is more 
important than normal given the fact that when an appellant 
disagrees with the initial evaluation assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the levels of 
disability manifested during each separate period of time.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board finds that, according the veteran the benefit of 
the doubt as to whether his symptomatology more nearly 
approximates that for a compensable evaluation, he does more 
nearly approximate the rating criteria for a compensable 
evaluation.  38 C.F.R. §§ 4.3, 4.7 (2003).  The rating 
criteria provide that external or internal hemorrhoids, which 
are large or thrombotic, irreducible, with excessive 
redundant tissue, and which evidence frequent recurrence, 
allow a compensable 10 percent evaluation.  38 C.F.R. 
§ 4.114, DC 7336 (2003).  The medical evidence of record 
shows that, even after a complete hemorrhoidectomy, the 
veteran's still manifests an internal hemorrhoid of second 
degree, though not one which is large or thrombotic or 
irreducible.  The Board notes that the medical evidence does 
not show the veteran's residuals to include excessive 
redundant tissue, and what extra mucosa was noted by the 
veteran's provider in 1995 was destroyed.  Thus, a 
compensable rating under DC 7336 is not warranted.

The Board also notes, however, that the medical evidence 
shows the veteran to now have constant fecal leakage, which 
soils his underwear at least weekly, if not more frequently.  
Recent examination has noted that this fecal leakage is the 
result of hemorrhoid surgery which has left the veteran with 
moderate sphincter tone.  It was noted that he did not wear 
pads for this pathology.

Under DC 7332, impairment of anal sphincter tone, a 10 
percent rating is warranted where there is constant slight, 
or occasional moderate leakage.  A 30 percent rating is 
warranted where there is an occasional involuntary bowel 
movement, necessitating the wearing of a pad.

As noted, the veteran has described, and recent examination 
confirms fairly frequent leakage.  This, it is concluded, 
more nearly approximates the rating for 10 percent under DC 
7332.  As such the 10 percent rating is assigned.  There is 
no basis for a 30 percent rating as the use of pads is not 
shown, and there is no evidence of occasional involuntary 
bowel movements.

As concerns the veteran's assertion in his substantive appeal 
that he should be rated at 20 percent, the medical evidence 
does not show him to manifest the symptomatology which would 
warrant a 20 percent evaluation.  While the medical evidence 
shows the veteran to have intermittent bleeding, which he 
describes as weekly and heavy once yearly, the medical 
evidence does not show the veteran's bleeding to be 
persistent, as he does not use underwear pads.  38 C.F.R. 
§ 4.3 (2003).  Further, the medical evidence shows the 
veteran's anal fissure to be healed, and there is no evidence 
that he is anemic.  Therefore, the evidence of record 
preponderates against the granting of a higher evaluation of 
20 percent.  38 C.F.R. §§ 4.3, 4.7, DC 7336 (2003).




ORDER

Entitlement to an initial compensable evaluation not to 
exceed 10 percent for residuals of a hemorrhoidectomy is 
granted, subject to the law and regulations governing the 
award of monetary benefits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



